Judgment of this court — That there is nothing erroneous in the judgment complained of. It doth not appear but that Samuel Lord and Samuel Lord, Sr. are' one and the same. The note by the plaintiff’s declaration appears to have been indorsed down to a sum within the justice’s jurisdiction. It also appears that no part of the money paid upon the executions was recovered back in the action of false imprisonment, but special damages only for the injury; and it is incompetent for the plaintiff to say, that the money' the defendants paid him on the executions shall not avail them as a payment, because he extorted it from them ini an illegal and tortioiis= manner.